Citation Nr: 1711193	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  14-11 142A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for residuals of a head injury.


REPRESENTATION

Appellant represented by:	Richard H. Shuster, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from December 1988 to May 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in February 2016.  A transcript of the hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action is required.


REMAND

The Board has conducted a preliminary review of this matter, but has found that further evidentiary development is warranted before a final decision may be reached, for the following reasons.  

Outstanding Medical Records

At his February 2016 Board hearing, the Veteran testified that he "saw a psychiatrist for a lot of years."  Board Hr'g Tr. 8.  Similarly, during medical treatment at VA in January 2013, the Veteran identified previous treatment at "Shively," at "Zorn," and once at "UK," treatment while in prison, and treatment with Dr. Kensiki in Elizabethtown, and Hardin Memorial.  The claims file currently contains some of these records, particularly those from the University of Kentucky, the prison treatment records, and those from Hardin Memorial.  Nonetheless, because any missing records may be potentially relevant, the Veteran should be given the opportunity to obtain them for review or request VA to obtain them on his behalf.  
The Veteran's ongoing VA treatment records should also be obtained.  

As a final matter, at the Board hearing, there was a discussion concerning the completeness of the Veteran's service treatment records (STRs).  Since that time, the Board has had the opportunity to more fully review the claims file.  During this review, the Board perused the available STRs, and has determined that they appear to be complete.  As such, there is no basis, at this point, to undertake further development with regard to the STRs.  

VA Examination

The Board also finds that a VA examination is needed to address the complex medical issues raised by the case.  

Specifically, the Veteran's STRs show treatment in April 1989 for injuries from a motor vehicle accident (MVA).  He was an unrestrained passenger in the back seat of a vehicle which was struck from behind.  He walked away from the accident, but then began to get dizzy and sat down.  At that time, he had bleeding and headaches in the occipital region, plus no memory recall of the accident or his location.  X-rays showed a normal skull, and the diagnosis was closed head injury with scalp laceration, without loss of consciousness, no obvious sequelae.

At his Board hearing, the Veteran conceded that he had another MVA after service in October 2000.  The Board notes that his medical records also show a second head injury after service in September 2003 when he slipped in the shower and hit his forehead.  He was treated for a mild concussion.  

The Veteran now maintains that he started having psychiatric symptoms, particularly depression, related to the in-service MVA.  Board Hr'g Tr.  7.  He also fees that his depression has led to heart problems.  Board Hr'g Tr.  9.  

On the basis of these facts, a VA examination is needed to determine whether any current medical condition resulted from his in-service MVA.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that he submit or authorize VA to obtain all private (non-VA) health care providers who may have additional records pertinent to the remanded claim.  

Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to obtain and submit any copies in his possession.

2.  Obtain all outstanding VA treatment records.  The request should include non-electronic and/or archived paper records that have been scanned into the VA electronic health record.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After completing all development set forth in paragraphs 1-2 above, arrange for the Veteran to undergo a VA Traumatic Brain Injury (TBI) examination.  The relevant information in the claims file must be made available to the examiner for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

Is it at least as likely as not (i.e., at least equally probable) that the Veteran has current residuals of a motor vehicle accident (MVA) during service in April 1989, when he was treated for closed head injury with scalp laceration, without loss of consciousness, but with headaches and no immediate recall of the event?  If yes, please give a diagnosis for all ongoing residuals.  

If the Veteran previously had any medical condition(s) related to the in-service MVA, when did that condition resolve?  

In answering these questions, please articulate the reasons underpinning all conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

4.  After completing all actions set forth in paragraphs 1-3, plus any further action needed as a consequence of the development completed in paragraphs 1-3 above, readjudicate the remanded claim with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran and his representative should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


